DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Claims 1-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as cited.  The closest reference No. 2016/0191020 A1 (Velazquez) does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein comparing the non-linear signal components determined in the signal output from the spectral and amplitude analysis to the non-linear filter components modeled at a Linear, Memory-less Non-linear, Linear (LNL) compensator based on the calibration signals, resolving the comparison to determine filter coefficients for first and second stage Finite Impulse Response (FIR) filters in the LNL compensator as cited in claim 1; or comparing non-linear signal components in a converter output to non-linear filter components at a Linear, Memory-less Non-linear, Linear (LNL) compensator including first and second stage FIR filters, determining lengths for the first and second stage FIR filters to meet a minimum performance threshold, determining a number of the first and second stage FIR filters to meet the minimum performance threshold as cited in independent claim 8; or determine a Jacobian matrix for the LNL compensator, employ initial filter coefficients and the Jacobian matrix to determine final filter coefficients for the FIR filters in the LNL compensator as cited in independent claim 14.

Instead, Velazquez discloses a compensator has an upsampler for increasing a sampling rate of an input of the compensator by a certain factor, where the increased sample rate is commensurate with a bandwidth of nonlinear distortion; a first bandpass filter is coupled to an output of the upsampler, an upsampled Volterra filter is coupled to an output of the first bandpass filter and a second bandpass filter is coupled to an output of the upsampled Volterra 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864